DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the IDS objection regarding the JPH1163551 document have been fully considered and are persuasive in view of the resubmission of the document.  However, Applicant has not addressed the IDS objection regarding the Chinese Office Action, which is repeated below.
Applicant's arguments filed with respect to the double patenting rejections are acknowledged.  Please see below for continued double patenting rejections.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Examiner notes that Applicant argues about features that are added to the claim in the amendment and that are addressed in the modified grounds of rejection, necessitated by Amendment, below.  Applicant argues that the bent corners #5 of Kline are not “lateral end portions of the lip”.  Examiner respectfully disagrees, noting that Klein clearly indicates that the corner portions connect with the lip and with the edges (side walls).  Once connected, the corner portions become lateral end portions of the lip that are bent inwards.  Examiner notes that lateral end portions does not require that the corner portions extend completely along the lateral ends of the lip.  Applicant may wish to consider including language from page 4 beginning at line 17, and especially at lines 20-21 to overcome the current rejection and advance prosecution.  If Applicant believes discussion would be helpful, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/055212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/055212 shows air handling unit comprising (claim 1, line 1): an enclosure (claim 1, line 2); at least one heat exchanger mounted in the enclosure (claim 1, line 3); a condensate recuperator placed under the at least one heat exchanger (claim 1, line 4); a condensate tray adapted to receive condensate flowing from the recuperator (claim 10, lines 2-3), wherein the recuperator comprises a first side wall, a second side wall, a bottom wall interconnecting to each other said first and second side walls, and an open side oriented towards the tray (claim 10, lines 3-4: open side implies closed side and bottom wall would appear to be necessary for the lip of the open side to direct condensate) and the open end side overhanging the tray (claim 10, line 4: “reaching over” is synonymous with “overhanging”), and wherein the recuperator further comprises, at said open end side, a lip which protrudes from the bottom wall and is inclined downwardly towards the tray guiding the condensate towards the tray (claim 10, lines 4-5), and wherein lateral end portions of the lip are bent inwards (claim 10, lines 5-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
The information disclosure statement filed 31 August 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The Chinese Office Action lacks an English translation or statement of relevance.  

Drawings
The drawings were received on 3 May 2022.  These drawings are objected to by the Examiner.
The drawings are objected to because Figure 13 appears to have a defect that obscures the detail of the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “wherein the recuperator comprises a first side wall, a second side wall, a bottom wall interconnecting to each other said first and second side walls”.  This imitation is unclear, particularly “interconnecting to each other said first and second side walls”.  Does Applicant mean that the bottom wall interconnects to the first and second side walls?  Clarification is requested.  To expedite prosecution, Examiner has interpreted the claim as requiring a bottom wall connected to first and second side walls and having an open end side.  Claims 2-4 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastroianni et al. (US 2015/0292790: cited by Applicant) in view of Kline (US 0678404: cited by Applicant).
Regarding claim 1, Mastroianni et al. discloses air handling unit (see at least packaged unit #10) comprising: 
an enclosure (see at least package of packaged unit #10); 
at least one heat exchanger mounted in the enclosure (see at least coil assembly #44); 
a condensate recuperator placed under the at least one heat exchanger (see at least base plate #39; paragraph [0045]); 
a condensate tray adapted to receive condensate flowing from the recuperator (see at least receiving structure #42), 
wherein the recuperator comprises a first side wall, a second side wall, a bottom wall interconnecting to each other said first and second side walls (see Annotated Figure, below), and an open end side oriented towards the tray and the open end side overhanging the tray (see at least side of base plate #39 toward lip #41), 
wherein the recuperator further comprises, at said open end side, a lip which protrudes from the bottom wall and is inclined downwardly towards the tray guiding condensate towards the tray (see at least lip #41; paragraph [0045]).
Mastroianni et al. does not disclose and wherein lateral end portions of the lip are bent inwards.  
However, providing an upper drain pan (equivalent to Applicant’s recuperator) with wherein lateral end portions of the lip are bent inwards was old and well-known in the art, as evidenced by Kline (see at least lines 20-23; Figures 3 and 4, lip #4 and corners #5).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the recuperator of Mastroianni et al. with wherein lateral end portions of the lip are bent inwards, since as evidenced by Kline, such provision was old and well-known in the drain receptacle art and would provide the predictable benefit of improving the guidance and direction of the liquid from the upper drain receptacle (recuperator) to the lower drain receptable (drain tray) (see for example Klein lines 35-37).   


    PNG
    media_image1.png
    674
    791
    media_image1.png
    Greyscale


Regarding claim 2, Mastroianni et al. in view of Klein is silent regarding wherein the lateral end portions of the lip are formed by folded parts that are welded to said first and second side walls of the recuperator.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the recuperator of Mastroianni et al. in view of Klein with wherein the lateral end portions of the lip are formed by folded parts that are welded to said first and second side walls of the recuperator that the heat exchanger is made by the above process since Mastroianni et al. discloses the recuperator with the lateral portions bent inward (see rejection for claim 1, above), and it has been held “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). > Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) (see MPEP 2113).

Regarding claims 3 and 4, Mastroianni et al. is silent regarding wherein the inclined lip has an inclination angle comprised between 10 degrees and 80 degrees; or wherein the inclination angle of the inclined lip is equal to 25 degrees.  However, Mastroianni et al. further discloses that the inclined lip can be at any inclination angle “suitable for directing condensate flowing from the coil support to the receiving structure” (see at least paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Mastoianni et al. from between 10 degrees and 80 degrees; or wherein the inclination angle of the inclined lip is equal to 25 degrees, as applicant appears to have placed no criticality on the claimed range (see page 4, lines 14-16) and since it has been held that “[i]n the case where the claimed range(s) ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763